                            UN ITED STA TES D ISTRICT COU RT
                            SOU TH ERN D ISTRICT O F FLO RID A

                              Case N o.14-CR-80231-Rosenberg


UN ITED STATES OF A M ERICA ,
                                                             FILED BY                   D .C.
       Plaintiff,

                                                                    JAd 15 2018
                                                                    ANGELA E.NOBLE
                                                                   CLERK U S DCST. CI
                                                                   s
GREGOR Y BARN ETT,                                                  .o.oFdtA.-w.Re.
       D efendant.
                                  /


  M A G ISTR ATE JU D G E 'S REPO RT A N D R EC O M M END A TIO N O N SUPER V ISED
                               R ELEA SE V IO LAT IO N S

                                             Backuround

       The D efendant,G REG OR Y BA RN ETT,appeared before the Courton January 14,2019,

fora probable cause hearing and status re:finalhearing on the Petition for W arrantorStzm m ons

forOffenderunderSupervision(dspetition'')(DE 1081.Defendantwasoriginallyconvicted inthe
Southern D istrict of Florida of conspiracy to distribute and possession to distribute heroin,in

violationof21U.S.C.jj841(a)(1),(b)(l)(C),and846,aclassC felony.On Jtme5,2015,United
StatesDistrictJudgeRobinL.RosenbergsentencedDefendanttotwelve(12)monthsandone(1)
day imprisonment followed by three (3) years of supervised release.Defendant's term of
supervised release com m enced on O ctober 16,2015.

       O n O ctober 19,2016,the United States Probation O ffice m ade a request to m odify the

conditionsofD efendant's supervised releaseasa resultofanew law violation. Judge R osenberg

granted the m odification and included a specialcondition thatD efendantw as required to perform

onehundred(100)hoursofcommunityservice. OnApril18,20l8,apetitionwassubmittedafter
Defendanttestedpositiveformarijuanause,butnoactionwastaken. OnJune22,2018,apetition
wassubmitted afterDefendanttestedpositiveformarijuanaand cocaineuse. JudgeRosenberg
concurred w ith theU nited StatesProbation Oftice'srecom m endation thatDefendantbe referred to

substance abuse w ith no furtheravtion. Finally,on Septem ber26,2018,a petition w assubm itted

afterDefendanttested positiveformarijuanause. JudgeRosenberg concurred with the United
StatesProbation O ftice'srecom m endation thatD efendantbe pennitted to participate in substance

abuse treatm entw ith no furtheraction.

       Defendantisnow chargedinthePetitiongDE 108)withviolatingamandatoryconditionof
hissupervised release by failing to refrain from violation ofthe law .A ccording to the Petition,on

Septem ber 28, 2018,D efendant w as arrested by the Riviera Beach Police D epartm ent for the

offenseofbattery,contrarytosection 784.03(1)(A)(1),FloridaStatutes.
                                   l1.    Sum m ary ofH earine

       A tthe January l4,2019 hearing,upon questioning by the Court,D efendant stated thathe

was clear-headed and not under the intluence of drugs, alcohol,or any controlled substance.

Pursuantto Rule 32.1 ofthe FederalRules ofCrim inalProcedure,D efendantw as advised ofthe

violation alleged againsthim ,his rightto contestthe allegation,his rightto appearatthe hearing

and presentevidence,and his rightto question adverse w itnesses.A fter being advised ofthose

rights, Defendant stated that he w aived his right to a probable cause hearing and to a fnal

revocation hearing.

       A fter being advised of his rights and the m axim um penalties he is facing,D efendant

w aived his right to a contested revocation hearing and adm itted to the sole allegation in the

Petition.The CourtfindsthatDefendantm adehisw aiversand adm ission know ingly,intelligently,

and voluntarily,and w ith the advice and assistange ofcom petentcounsel.B ased on D efendant's
adm ission to the sole allegation in the Petition,and itsreview ofthe record,theCourtfindsby a

preponderance ofthe evidence thatD efendantcom m itted the sole violation alleged in the Petition.

       TheCourtnotesthattheGovenzmentandDefendanthavealsoagreedonajointsentencing
recom m endation of one m onth of incarceration w ith no additional term of supervised release.

How ever,D efendantw asadvised thatthe recom m endation isnotbinding on the Courtand thatthe

Courtm ay sentence D efendantto a m axim um oftw o years in prison.

                                    111.    R ecom m endation

       Forthe foregoing reasons,itisrespectfully recom m ended thatUnited StatesD istrictJudge

Robin L. Rosenberg find that D efendant has violated the tenns and conditions of supervised

release as alleged in the sole allegation in the Petition.Itis also recom m ended thatthis m atterbe

setdown forsentencing on theviolation before U nited StatesD istrictJudge R obin L.Rosenberg.

       A party shallfile written objections,ifany,to thisReportand Recommendation with
UnitedStatesDistrictJudgeRobinL.Rosenbergwithinfourteen(14)daysofbeingservedwitha
copy ofthisReportandRecommendation.See28U.S.C.j636(b)(1)(C).Failuretoobjecttothis
R eportand Recom m endation w ithin thattim e period w aives the rightto challenge on appealthe

DistrictCourt'sorderbasedonunobjected-tofactualandlegalconclusions.11th CiI-.R.3-1.
       R ESPE CTFU LLY R EC O M            N D ED in Cham bers at W est Palm Beach in the

southern D istrictofFlorida,this /3   dayofJanuary, 2019.


                                                r
                                                    <



                                             W ILLIAM M A TT EW M A N
                                             UN ITED STA TES M A G ISTRA TE JU D GE
